Citation Nr: 9930727	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) death pension 
benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.  The veteran died on 
August [redacted], 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the New York, 
New York Regional Office (RO) of the VA.  The appellant's 
notice of disagreement was received in February 1995.  A 
statement of the case was mailed to the appellant in June 
1995.  The appellant's substantive appeal was received in 
October 1995.  


REMAND

The appellant and the veteran were married in a marriage 
ceremony on August [redacted], 1993.  The veteran died 11 
days later.  The appellant maintains that she and the veteran 
had a common-law marriage for many years prior to their ceremonial 
marriage.  She asserts that they lived together as husband 
and wife in the State of New York during their alleged 
common-law marriage.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  38 
C.F.R. § 3.53(b).  A surviving spouse means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. § 
3.50(b).  The governing legal criteria specify that death 
benefits may be paid to a surviving spouse who was married to 
the veteran: (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54. 

For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Where an attempted marriage is invalid 
by reason of legal impediment, VA laws allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
certain legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52.  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a). 

The Board notes that although the appellant and the veteran 
participated in a marriage ceremony less than one year prior 
to his death, the appellant asserts that she and the veteran 
lived together as common-law husband and wife in the State of 
New York for many years prior to that time.  The State of New 
York does not recognize common-law marriages.  The Board 
finds that further development is needed in order to 
ascertain whether or not the appellant was unaware that the 
State of New York did not recognize common- law marriage when 
she and the veteran began and continued living together as 
"husband and wife."

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91 (O.G.C. 
Prec. 58-91), to include the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriages.  Further, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court), in Colon v. 
Brown, 9 Vet. App. 104 (1996), stated that in cases whether 
there is an impediment to entering into a common-law 
marriage, if the appellant was unaware of the impediment, 
then an otherwise invalid common-law marriage could be deemed 
valid.  If the appellant and the veteran attempted a common-
law marriage in the State of New York, there was an 
impediment, the State of New York did not recognize common-
law marriages.  Pursuant to Colon, the Board finds that the 
appellant must be afforded the opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating 
whether or not she had knowledge that there was any 
impediment to the marriage at the time it occurred.  The 
Court indicated that if a claimant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  However, in addition, if there is a 
deemed valid marriage, the appellant must have cohabited with 
the veteran continuously from the date of the attempted 
marriage until his death.  If there was a separation, the 
reason(s) for the separation, the date of the separation, and 
who was at fault in the separation must be determined.

In addition, the Board notes that the appellant in October 
1995, indicated that she wanted a personal hearing before a 
hearing officer at the RO.  The RO should verify that 
information, and, if appropriate, schedule the appellant for 
a hearing.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should ask the appellant 
whether or not she wants a personal 
hearing before a hearing officer at the 
RO.  If so, she should be afforded such a 
hearing.  

2.  The RO should contact the appellant 
and pursuant to Colon, afford her the 
opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c), 
indicating whether she and the veteran 
attempted a common-law marriage and, if 
so, when and if she and the veteran 
attempted a common-law marriage whether 
or not she had knowledge that there was 
any impediment to her common-law marriage 
to the veteran.  She should specifically 
indicate whether or not she knew that the 
State of New York did not recognize 
common-law marriages.  She should be 
provided to submit supporting evidence 
that she had a common-law marriage.  
Specifically, she should be informed that 
supporting evidence of common-law 
marriage means an affidavit or certified 
statements of her own setting forth all 
of the facts and circumstances concerning 
the alleged marriage, such as the 
agreement between the parties at the 
beginning of their cohabitation, the 
period of cohabitation, places and dates 
of residences, and whether children were 
born as the result of the relationship.  
She should be informed that this 
statement should be supplemented by 
affidavits or certified statements from 
two or more persons who know as the 
result of personal observation the 
reputed relationship which existed 
between the parties to the alleged 
marriage including the periods of 
cohabitation, places of residences, 
whether the parties held themselves out 
as husband and wife, and whether they 
were generally accepted in the 
communities in which they lived as a 
married couple.  The appellant should 
also be asked to state whether she and 
the veteran cohabited from the date of 
their attempted common-law marriage until 
his death, and, if there was a 
separation, the date of the separation, 
the reason(s) for the separation, and who 
was at fault in the separation.

3.  The RO should readjudicate whether 
the appellant can be recognized as the 
deceased veteran's surviving spouse for 
VA death benefits with consideration of 
whether she had a deemed valid marriage 
and continuously cohabited with the 
veteran.  If the action taken is adverse 
to the appellant, she should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



